Opinion by
Judge Pryor:
There is no attempt in this case to charge the married woman with any personal liability, or to make her estate liable for the debt. The testimony showing that she was a feme covert, her agreement to pay is absolutely void. It further appears from the testimony that the land belonged to the wife; if so, the husband and wife had the right to sell and dispose of the land, and such an act is not within the provisions of the statute to protect creditors against conveyances made to prefer, etc. There is no allegation that the land is the husband’s and the testimony of Cooper is that the real estate-belonged to Mrs. Morton.
The judgment is reversed and cause remanded for further proceedings.